Order issued October 3, 2012




                                       In The
                             (tnurt uf Aunats
                     FiftIi itrirt uf Lrxti it Oa1ta

                                 No. 05-ll-01369-CV


                          STEPHEN M. AVDEEF, Appellant

                                         V.

 PATRICK W. POWERS, INDIVIDUALLY AND AS FORMER PARTNER OF CASH
  KLEMCHUK POWERS TAYLOR LLP N/K/A POWERS TAYLOR, LLP, Appellee



                                      ORDER



      The Motion for Rehearing filed by appellant is hereby EN1E/
                                                            2
                                                                    7

                                              J IM. MOSELEY
                                              JUSTICE